Case 1:20-cv-11956-PBS Document 14-4 Filed 02/03/21 Page 1 of 1

 

JUDGMENT ON MOTION TO DISMISS

Trial Court o

The Superior rie WN

 

 

DOCKET NUMBER
2084CV00388

Michael Joseph Donovan, Clerk of Court

 

CASE NAME
Josey, Michael A
VS.
Commonwealth of Massachusetts

 

COURT NAME & ADDRESS
Suffolk County Superior Court - Civil
Suffolk County Courthouse, 12th Floor
Three Pemberton Square

Boston, MA 02108

 

JUDGMENT FOR THE FOLLOWING DEFENDANT(S)
Commonwealth of Massachusetts

 

JUDGMENT AGAINST THE FOLLOWING PLAINTIFF(S)
Josey, Michael A

 

Mass. R.Civ.P. 12(b),
It is ORDERED AND ADJUDGED:

NOW,
SEAS
"jo IO
VVAS

wv)
MYcsa

ee eye AES ed were feed

This action came on before the Court, Hon. Heidi Brieger, presiding, and upon review of the motion to dismiss pursuant to

Defendant's Motion to Dismiss is ALLOWED. Plaintiff's Complaint is hereby dismissed.

 

DATE JUDGMENT ENTERED
07/16/2020

“SLERICOFOCOURTFG/ ASST. CLERK

 

 

 

Date/Time Printed: 07-15-2020 06:13:56

x ve trch fern

SCV083\ 03/2016

 
